Citation Nr: 0529742	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-05 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wounds to the left lower 
extremity, including left knee impairment.

2.  Entitlement to a rating in excess of 10 percent for 
residual scarring as a result of multiple shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 30 percent for residuals of shell 
fragment wounds to the left lower extremity, including left 
knee impairment, and denied entitlement to a compensable 
rating for residual scarring as a result of multiple shell 
fragment wounds.  The Board remanded the case for additional 
development in February 2004.

An April 2005 rating decision granted entitlement to a 
separate 10 percent rating for left knee degenerative 
arthritis and granted entitlement to an increased 10 percent 
rating for residual scarring as a result of multiple shell 
fragment wounds.  The Board notes that higher schedular 
evaluations for the service-connected disabilities on appeal 
are possible; therefore, the issues of entitlement to an 
increased rating remain before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In correspondence dated in August 2001 the veteran raised a 
claim for entitlement to service connection for post-
traumatic stress disorder.  There is no indication in the 
present record that this matter has been adjudicated; 
therefore, the issue is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in November 2004.

The Board notes that subsequent to the last supplemental 
statement of the case in May 2005 the veteran submitted a VA 
Form 21-22 appointing a new service organization as his 
representative.  He also requested assistance in obtaining 
copies of VA and private medical records pertinent to his 
claims and requested a personal hearing before a decision 
review officer in Montgomery, Alabama.  It is a basic 
principle of veterans' law that a claimant is entitled to a 
hearing upon request.  38 C.F.R. § 3.103(c) (2004).  
Therefore, the Board finds the case must again be remanded 
for additional development prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  Appropriate efforts should be made to 
obtain the pertinent VA and private 
medical records identified by the veteran 
in his May 2005 correspondence.

2.  The veteran should be scheduled for a 
hearing before a local hearing officer as 
soon as it may be feasible.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

